DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/24/2020 are acceptable for examination.
Claim Objections
Claim 1 recites “an event measurement system and configured to” , should read “an event measurement system 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an event measurement system .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “an event measurement system” the written description fails to disclose the corresponding structure(s) for performing the claimed functions and to clearly link the structure to the functions. The examiner will interpret “an event measurement system” to be comprised of any hardware or electronic element(s) that is/are necessary for performing the claimed functions including but not limited to: generic processors, memory, sensors, circuits, chips, antennas, transceivers, communication busses/hubs/switches, wiring, cables, non-transitory computer readable media, and the like.   
Regarding “a network allocation system” the written description fails to disclose the corresponding structure for performing the claimed function and to clearly link the structure to the function. The examiner will interpret “a network allocation system” o be comprised of any hardware or electronic element(s) that is/are necessary for performing the claimed functions including but not limited to: generic processors, memory, sensors, circuits, chips, antennas, transceivers, communication busses/hubs/switches, wiring, cables, non-transitory computer readable media, and the like. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 USC § 112(b).
	Claims 1-2, 10-12, and 17-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1-12, recite “a network allocation system” and “an event measurement system”. The disclosure only recites the functions of each of these limitations and is devoid of any corresponding structures that perform the functions of these claim limitations. Therefore, it is unclear as to how the respective structures that perform the respective functions are to be interpreted. For the purpose of examination, the examiner will interpret the structures of these limitations to be the structures set forth in the Claim Interpretation 112(f) section above.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Such subject matter:
Claims 1-12: “an event measurement system 
	Regarding the “an event measurement system”, and “a network allocation” the disclosure does not link or associate an adequately described particular structure(s) to perform the functions of the systems. In addition to the claim limitation being indefinite because the applicant has failed to particularly point out and distinctly claim the invention, the limitation lacks an adequate written description because an indefinite, unbounded functional limitation would cover all ways of performing the functions and indicates that the inventor has not provided sufficient disclosure to show possession of the invention.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US 20130289804 A1), hereinafter Covington, in view of Lindner et al. (Lindner, M., Rosenow, J., Förster, S. et al. Potential of integrated flight scheduling and rotation planning considering aerodynamic-, engine- and mass-related aircraft deterioration. CEAS Aeronaut J 10, 755–770 (2019)), hereinafter Linder.

Regarding claim 1, Covington teaches a flight optimization system for an aircraft comprising:
	an onboard aircraft system comprising a flight management system ([0024] “processing the data in an algorithm 303, and a step 331 of cueing the pilot to make a change in aircraft operation to improve the economic operation”) and an onboard network server, the onboard network server being configured to obtain flight data from the aircraft (Fig. 5; 527 below,  and [0024] “Vehicle performance characteristics 305 can be communicated or retrieved by usage optimization algorithm 303 so that the measured data can be analyzed in accordance with the performance characteristics of the aircraft) 
    PNG
    media_image1.png
    465
    466
    media_image1.png
    Greyscale
;
	an event measurement system and configured to wirelessly download the flight data from the onboard network server in real-time, and initiate a pre-flight cycle of a flight of the aircraft by performing analytics on the flight data (Fig. 5; 529 above, and [0034] “method 501 can include analyzing pre-flight mission plans, the pre-flight mission plans being analyzed”).
	a network allocation system configured to receive the updated(Fig. 5; 527 receives data from multiple systems including vehicle data, weather data etc…   While Covington teaches receiving aircraft values and data, it does not specifically mention payload and fuel bias for the values it would be obvious in view of Lindner as shown below).

	
	Covington does not teach dynamically and automatically calculating updated payload capacity;
	create an optimized plan for allocation of the aircraft onto specific routes and generating an updated tail assignment plan before departure to be sent back to an associated airline for manual updates or directly to the aircraft for automatic updates.
	
	Lindner teaches dynamically and automatically calculating updated payload capacity (p. 764 , Col 2 “100 kg do not only limit the available payload, but also increase the fuel consumption of a specific aircraft. Assuming the aircraft seat load factor (SLF) depends on distance within a range between 0.65 and 0.92 (SLF 65% ≈ 12,100 kg payload, SLF 65% ≈ 14,600 kg payload, and SLF 92% ≈ 16,600 kg Payload), the change in mass becomes more significant: for medium- and longhaul aircraft, the traffic load varies between tens of metric tons. Figure 6 shows the effect of additional fuel burn as function of aircraft mass, influenced by OME and payload (SLF) for an A320”) and fuel bias values in real-time (p. 762 “The engine performance degradation is modeled by multiplying an engine performance factor (EPF) with the actual fuel flow in any time step. Therefore, the basic fuel flow at time t is estimated for a reference aircraft with PF 1.0 (FFt ). The additional fuel flow of the deteriorated aircraft is calculated using Eqs. (23) and (24) and will be added to FF”); and
	create an optimized plan for allocation of the aircraft onto specific routes and generating an updated tail assignment plan before departure (p. 757 col. 2 “The objective is to find the cost or fuel minimum assignment of flights and unique aircraft within a fleet”, p. 762, Col. 1“Within COALA, deterioration effects caused by engine and hull degradation are considered by a fuel flow factor and manipulated drag polar. OME as a further degradation effect is represented by a modified basic aircraft mass”. p. 762, col. 2 “The additional fuel flow of the deteriorated aircraft is calculated using Eqs. (23) and (24) and will be added to FF”) to be sent back to an associated airline for manual updates or directly to the aircraft for automatic updates (this limitation is understood as an intended use and given little weight).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have receiving and updated payload and fuel bias capacities as taught by Lindner as data in the optimization system of Covington. One of ordinary skill in the art would have been motivated for “the consideration of deterioration achieves a cost saving in a relevant magnitude for the tail assignment problem” (Lindner 756, Col. 1).

Regarding claim 2, Covington teaches the flight optimization system of claim 1, Covington further teaches wherein the event measurement system is further configured to:
	perform the analytics using a set of algorithms to determine root causes of aircraft inefficiencies; and
	determine insights regarding events that occurred on the aircraft ([0029] “method 301 can cue the pilot that the center of gravity of the aircraft is not optimal, which can further cause an increase of rate of wear of one or more aircraft components, such as a bearing. Once cued, the pilot can then decide to make a change in the loading of the aircraft to derive economic operation while taking into account flight requirements”.

Regarding claim 2, Covington teaches the flight optimization system of claim 2, wherein the event measurement system is further configured to analyze([0035] “a change in weather forecast can be realized in forecast ambient conditions 505, then can be processed by algorithm 503, then communicated to the pilot or operator in an implementation specific format, such as email or message on the aircraft instrument panel, for example. Further, the pilot could receive the change as the pilot is performing a pre-flight routine. In one example, the change could prompt the pilot to lower the planned cruising altitude by 2000 feet in order to avoid an elevated headwind that would adversely affect efficiency” and 
	Covington does not teach analyze fuel burn deterioration and
		variations in aircraft empty weight.

	Lindner teaches analyze fuel burn deterioration ( p. 762, col. 2 “The additional fuel flow of the deteriorated aircraft is calculated using Eqs. (23) and (24) and will be added to FF”) and
		variations in aircraft empty weight ((p. 757 col. 2 “OME as a further degradation effect is represented by a modified basic aircraft mass”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have receiving and updated weight and fuel bias capacities as taught by Lindner as data in the optimization system of Covington. One of ordinary skill in the art would have been motivated for “the consideration of deterioration achieves a cost saving in a relevant magnitude for the tail assignment problem” (Lindner 756, Col. 1).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter in claims 4-11:  The closest prior art of record (US 20130289804 A1) is “system and method of the present application can be utilized to optimize the operation of a flying vehicle in order reduce expenses related to fuel consumption, life-limited component replacement, and/or maintenance costs. The system and method allows operators with multiple aircraft performing various missions to reschedule aircraft operations to achieve desired maintenance flow of the aircraft”.  (Lindner, M., Rosenow, J., Förster, S. et al. Potential of integrated flight scheduling and rotation planning considering aerodynamic-, engine- and mass-related aircraft deterioration. CEAS Aeronaut J 10, 755–770 (2019)) teaches determining effects of aircraft aging and deterioration on the fuel bias, empty weight, and payload capacity.  However the prior art does not teach each and every limitations , specifically “wherein the network allocation system generates the optimized plan using statistical modeling and the updated payload capacity and fuel bias values to generate payload caps on payload-limited routes”. Therefore the claims distinguish over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668